          Case 1:19-cr-00201-LMB Document 169 Filed 01/13/20 Page 1 of 1 PageID# 866
                                                                                                                   nLED
                                                                                                              IN OPEN COURT

AO 455(Rev. 01/09) Waiver of an Indictmenl


                                      United States District Court
                                                          for the                                   :   CLERK. U.S. DISTRICT COURT
                                                                                                          ALEXANDRIA. VIRGINIA




                  United States of America
                                V.                                  Case No.




                   J        Defendant


                                             WAIVER OF AN INDICTMENT


        I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

         After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.




Date:        /-/?' 2010
                                                                                      Defend      signature



                                                                                SignqioreoJ defendant's attorney



                                                                               Printed name ofdefendant's attorney




                                                                                  Leonie M,Biinkema                       /      / a
                                                                                  United States District Judgo
